46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Geoffrey Lind HORN, Petitioner.
No. 94-8051.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

Geoffrey Lind Horn, Petitioner Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Geoffrey L. Horn, a federal inmate, brought this petition for a writ of coram nobis in which he alleges that his conviction and sentence are unconstitutional for various reasons.  Federal courts may grant a writ of coram nobis to vacate a conviction where a fundamental error occurred and no other remedy is available.  United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir.1988), cert. denied, 491 U.S. 906 (1989).  Horn has failed to establish such a case.  Accordingly, although we grant Horn leave to proceed in forma pauperis, we deny his petition for coram nobis.  We dispense with ral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.